t c memo united_states tax_court alfred j olsen and susan k smith petitioners v commissioner of internal revenue respondent docket nos filed date brad s ostroff and martha combellick patrick for petitioners anne w durning for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency for and a dollar_figure deficiency for in petitioners’ federal_income_tax the sole issue for decision is whether petitioners are liable for self-employment_tax under sec_1402 we hold that they are liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners alfred j olsen petitioner husband and susan k smith petitioner wife are both tax and estate_planning attorneys petitioners have been married since and have no children they filed joint federal_income_tax returns for and the years at issue petitioners reside in arizona structure of petitioners’ business petitioners claim to be employees of olsen-smith ltd olsen-smith an arizona general_partnership the partners of which are three pass-through entities known as professional limited_liability companies plcs olsen-smith was a professional_corporation until when it became a general_partnership the three professional corporations were replaced by the plcs in for various reasons including tax considerations olsen-smith’s three equal direct partners during the years at issue were smith olsen plc smith olsen smith associates plc smith associates and rossie associates 1all section references are to the internal_revenue_code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated plc rossie associates petitioners adopted this structure at some point during the mid-1990s smith olsen was an arizona plc that was managed by petitioner husband and whose members were an irrevocable complex_trust named the who2 trust 1-percent_owner and an irrevocable grantor_trust named the sko-96 trust 99-percent owner petitioners treated petitioner husband as the grantor of all property in the sko-96 trust for federal_income_tax purposes and listed him as the grantor on the form sec_1041 u s income_tax return for estates and trusts for and petitioner husband is the beneficiary of both trusts and petitioner wife is the trustee for both trusts smith associates was an arizona plc that was managed by petitioner wife and whose members were an irrevocable complex_trust named the wlk trust 1-percent_owner and an irrevocable grantor_trust named the mbk-96 trust 99-percent owner petitioners treated petitioner wife as the grantor of all property in the mbk-96 trust for federal_income_tax purposes and listed him as the grantor on the form sec_1041 for and 2the trusts are named for the initials of various family members 3similarly the court found alfred j olsen the grantor of the sko-96 trust in olsen-smith ltd v commissioner tcmemo_2005_174 petitioner wife is the beneficiary of both trusts and petitioner husband is the trustee of both trusts petitioners designed the mbk-96 trust and the sko-96 trust to be megatrusts a trademark held by petitioners and others a megatrust is designed to benefit the beneficiaries while attempting to minimize trust property claims reduce or eliminate all wealth transfer_taxes and help the beneficiaries reduce or eliminate their own income_tax and wealth transfer_taxes petitioners’ income petitioners and james j rossie jr mr rossie worked for and received salaries and fringe benefit compensation from olsen- smith during the years at issue mr rossie was in charge of personnel including hiring and firing petitioner husband was responsible for financials and petitioner wife oversaw document management mr rossie and petitioner wife earned salaries of dollar_figure a year and petitioner husband earned a salary of dollar_figure a year during the years at issue olsen-smith had approximately other employees including several legal assistants but petitioners and mr rossie were the 4similarly the court found susan k smith the grantor of the mbk-96 trust in olsen-smith ltd v commissioner supra 5the other one-third interest in olsen-smith was held by rossie associates an arizona plc with a single member a grantor_trust named jjr-97 trust whose beneficiary was james j rossie jr mr rossie mr rossie practiced law with petitioners and conceded that his third of partnership income is taxable to him as earnings from self-employment only lawyers at the firm the legal assistants earned on average more than dollar_figure a year substantially more than petitioner husband olsen-smith’s business practices olsen-smith generally contracted with clients and provided legal services pursuant to engagement letters executed between the clients and olsen-smith clients generally paid olsen-smith for the services rendered by the firm but occasionally made checks payable to the individual lawyers olsen-smith did not have written employment contracts with any employees including petitioners the plcs practiced law through their ownership of olsen-smith but had no clients or employees of their own distribution of income and payment of tax olsen-smith reported net_income of dollar_figure in and dollar_figure in which was allocated to the plcs in equal shares smith olsen and smith associates separately filed forms u s partnership return of income each reporting approximately dollar_figure of net ordinary_income in and dollar_figure in the sko-96 trust reported taxable_income from 6it appears that the net_income of dollar_figure as reported on the form_1065 was adjusted on audit olsen-smith ltd v commissioner supra 7the form_1065 u s partnership return of income became a form_1065 u s return of partnership income in smith olsen of dollar_figure in and dollar_figure in the who trust reported income from smith olsen of dollar_figure in and dollar_figure in the mbk-96 trust reported taxable_income from smith associates of dollar_figure in and dollar_figure in the wlk trust reported taxable_income from smith associates of dollar_figure in and dollar_figure in the plcs distributed the cash that they received from olsen- smith to the trusts as soon as the money was received by the plcs the trust agreements allowed the independent_trustee to distribute income or principal for the benefit of the beneficiaries including for their benefit care comfort enjoyment or for any other purposes the trusts made immediate distributions of all the money to petitioners as soon as they received it from the plcs respondent issued deficiency notices to petitioners in which respondent adjusted petitioners’ taxable_income to reflect self- employment_tax on the income distributed from the plcs to the trusts petitioners filed petitions for both years 8the trusts held other assets including assets inherited from petitioners’ parents and other partnership interests 9the commissioner also audited olsen-smith the plcs and the trusts for and petitioners are not strangers to this court petitioners as individuals and representatives of these entities have filed petitions in this court at least other times opinion we are asked to decide whether petitioners are liable for self-employment_tax on funds that were distributed from their law firm to their plcs to their trusts and then to them respondent argues that petitioners are liable for self-employment_tax because petitioners’ transactions with the trusts lack economic substancedollar_figure petitioners argue that they are not liable for self-employment_tax because they carefully and meticulously devised their structure for valid business purposes and the non- salary income allocated to them as beneficiaries of the trusts is not taxable under sec_1402 burden_of_proof we first address the burden_of_proof petitioners generally have the burden_of_proof see rule a petitioners do not dispute that they bear the burden_of_proof with respect to respondent’s theory that their trusts lack economic substancedollar_figure 10respondent argues alternatively that petitioners are liable for self-employment_tax on the law firm earnings under the assignment_of_income theory and under sec_671 through we need not address these additional arguments because we have determined that petitioners’ transactions with the trusts lacked economic_substance 11it is unnecessary to determine the burden_of_proof with respect to respondent’s other two theories because we hold that petitioners’ trusts lacked economic_substance economic_substance we now address the economic_substance theory taxpayers have a legal right by whatever means allowable under the law to structure their transactions to minimize their tax obligations see 293_us_465 we will not recognize for federal_income_tax purposes however transactions that have no significant purpose other than to avoid tax and do not reflect economic reality see 79_tc_714 affd 731_f2d_1417 9th cir we look through the form of a transaction when that form has not altered any cognizable economic relationships and we apply tax law according to the substance of the transaction id pincite temple v commissioner tcmemo_2000_337 affd 62_fedappx_605 6th cir this rule applies regardless of whether the transaction creates an entity with a separate existence under state law zmuda v commissioner supra pincite temple v commissioner supra we traditionally consider four factors in deciding whether a_trust lacks economic_substance these four factors include whether the taxpayer’s relationship as grantor to property purportedly transferred into trust differed materially before and after the trust’s formation whether the trust had a bona_fide independent_trustee whether an economic_interest in the trust passed to trust beneficiaries other than the grantor and whether the taxpayer honored restrictions imposed by the trust or by the law of trusts 73_tc_1235 castro v commissioner tcmemo_2001_115 hanson v commissioner tcmemo_1981_675 affd per curiam 696_f2d_1232 9th cir we begin by examining the first factor petitioners’ relationship to the trust property did not change after the trusts were created petitioners apparently transferred their plc interests to the trusts in the mid-1990s petitioners presented no evidence to suggest that this altered their relationship with the plcs or olsen-smith they continued to manage the firm work for the firm and operate their business under the same name in the same location and in the same capacity as before the transfer the trusts engaged in no trade_or_business and petitioners as trustees had complete control_over the income-producing properties of the trusts petitioners’ relationship to the income did not change either petitioners and mr rossie received distributions of all income earned by the law firm each petitioner still took home one-third of the net profits of the firm though petitioners testified that assets did not remain in the partnership but were moved to the trusts to protect them from creditors the record does not support their arguments that the trusts were used to protect the income from creditors petitioners distributed to themselves all the income that their trusts received from olsen- smith this suggests that petitioners were not motivated by a true desire to protect the income from creditors but rather by a desire for tax_avoidance we find that this factor weighs against petitioners as to the second factor petitioners claimed that they had independent trustees even though each was the other’s trustee petitioners distributed all the earnings from the plcs to each other as a matter of course this suggests that they exercised complete control_over the trusts and petitioners presented no evidence to convince us otherwise we find that this factor also weighs against petitioners because their reciprocal arrangements in the two trusts insured that they would act in harmony with one another as to the third factor no economic_interest in the trusts ever passed to any beneficiary other than petitioners they were the only beneficiaries and they had no children or other descendants to name as beneficiaries we find that this factor also weighs against petitioners as to the final factor petitioners argue that they honored all the restrictions imposed by the trusts and by the law of trusts petitioners presented no evidence to corroborate this the evidence does suggest that petitioners used the property as they desired without restriction and that there were no restrictions on what they did their reciprocal arrangements with each other’s trusts further suggest that they would not have faced any such restrictions we find that this factor also weighs against petitioners for these reasons we find that the trusts lacked economic_substance and we conclude that they are not recognizable for federal tax purposes self-employment_tax sec_1401 imposes a tax on the self-employment_income of every individual see baker v commissioner tcmemo_2001_283 self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 n et earnings from self-employment include gross_income derived by an individual from any trade_or_business carried on by that individual minus the deductions that are attributable to the trade_or_business see sec_1402 petitioners have offered no reason other than that their trusts were the owners of their plc interests and proper receptacles for their earnings from the law firm to explain why the net_income from their law firm is not self-employment_income to them we have concluded that petitioners’ transactions resulting in distributions to and from the trusts lacked economic_substance it follows that petitioners’ share of the net_income of the law firm represents petitioners’ net_earnings from self- employment the income represents petitioners’ distributive_share of profits of a business conducted by a partnership of which they are indirectly or directly members petitioners are liable for self-employment_tax on that income for the years at issue accordingly we sustain respondent’s determinations in the deficiency notices to reflect the foregoing decisions will be entered for respondent
